Pfeifer, J., dissenting.
There is no doubt that the prosecution of the case against Carpenter has been less than perfect. Twenty-two months passed between the victim’s death and the time Carpenter was indicted for murder. The prosecutor inexcusably claims that the defendant’s case “fell through the cracks.” Still, a person was killed in this case, and Carpenter should not go untried for murder simply because he was lucky enough to negotiate a settlement before the victim died of the mortal injuries Carpenter inflicted.
This court has previously refused to accept jurisdiction in this case on Carpenter’s claim of double jeopardy. State v. Carpenter (1989), 44 Ohio St.3d 709, 542 N.E.2d 347. It is well settled that a defendant may be tried for the murder of his victim even if he had been previously convicted of a lesser related offense prior to the victim’s death. “The courts- have long held that where a fact. necessary to the commission of one offense occurs after the defendant has been convicted of another offense, multiple prosecutions are not barred by the Double Jeopardy Clause.” State v. Thomas (1980), 61 Ohio St.2d 254, 262, 15 O.O.3d 262, 267, 400 N.E.2d 897, 904.
The same type of reasoning should be applied in the present situation. Where a fact necessary to the commission of one offense has not occurred at the time a plea bargain is made, the plea bargain cannot apply to that offense. A plea *63bargain applies to the universe of charges that could be associated with one set of facts. At the time of the plea bargain in this case, murder could not have been included in the universe of possible charges. The victim’s death had not yet occurred.
Carpenter was going to be tried for something at the time of the plea bargain — the prosecutor did not need to wait until the death of the victim to try him. Since there were no double-jeopardy implications, Carpenter could have been convicted of attempted murder, felonious assault, or some other crime prior to the victim’s death, and again for murder after the victim’s death. He would have gone to jail if convicted prior to the victim’s death. Prosecutor and defendant weighed the risks associated with possible convictions under the facts as they then existed, and’ arrived at their plea bargain.
The majority decision clouds the plea bargaining process by adding extraneous factors for consideration. Where do we draw the line? At what point in the victim’s struggle for survival is the prosecutor deemed to know that the victim will probably die, and at what point is that knowledge assumed to be wordlessly understood in the plea agreement?
In cases like this defendants are in a position where they can be convicted of some crime prior to the victim’s death. We have no reason to believe that the plea bargain applies to any charge but that one. I believe that it is contrary to sound public policy to allow prosecutors and defense .counsel to make plea bargains on crimes that have not yet been committed, especially when the bargaining is tied to the victim’s chances of survival.
I would thus affirm the judgment of the appellate court.
Resnick, J., concurs in the foregoing dissenting opinion.